DAVIDSON, Judge.
This is a drunken driving conviction, with punishment assessed at a fine of $200 and thirty days in jail.
Appellant was driver of one of the automobiles involved in a street-intersection collision.
The driver of the other car involved in the collision was positive in her testimony that appellant was intoxicated at the time and that she smelled liquor on his breath. The witness further testified as follows:
“ ... he staggered in walking from his car to my car after I had called him.”
*23Arresting officers and others gave corroborating testimony.
Appellant denied that he was intoxicated at the time, and offered corroborating testimony.
The issue of appellant’s guilt thus presented was for the jury’s consideration and determination.
The judgment is affirmed.